Title: From James Madison to David Gelston, 10 November 1808
From: Madison, James
To: Gelston, David



Sir.
Department of State, Novr. 10. 1808.

By the present Mail you will receive sundry packets for Mr. Pinkney, under cover to Mr. Fox, Consul at Falmouth.  Should no fit passenger be willing to take charge of them, I request the favor of you to put them into the ordinary Channel by the Packet, and to pay whatever may be due as postage.  Should a Passenger, bound to London, take charge of them, it will be proper to engage him to let Mr. Fox know that he will be the Bearer from Falmouth to London.  I am &c.

James Madison.

